Citation Nr: 1607645	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-40 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to May 5, 2014, and greater than 60 percent as of that date, for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision continued the 30 percent evaluation of hypertensive heart disease and the 10 percent evaluation of hypertension.  In August 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2010.  Supplemental Statements of the Case were furnished by the RO in December 2010 and February 2011.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2013.  That VLJ has since left the Board.  In April 2015, the Veteran was offered another hearing before a current VLJ, but did not avail himself of this opportunity.  A transcript of the hearing is associated with the claims file.

The Board, by a March 2014 decision, denied an evaluation in excess of 10 percent for hypertension, and remanded the Veteran's claim for an increased rating of hypertensive heart disease for a new VA examination.  After that development was completed in May 2014, and the RO issued a Supplemental Statement of the Case in July 2014.

In August 2014, the Board again remanded the Veteran's claim to obtain an objective estimate of the Veteran's current METs (metabolic equivalent) level.  A new VA examination was undertaken in September 2014.  In a January 2015 clarification, the September 2014 examiner stated that a stress test was not performed because the Veteran takes a beta blocker, which would interfere with the stress test.  A Supplemental Statement of the Case was furnished by the RO in January 2015.  

In June 2015, the Board remanded the Veteran's claim to obtain a new examination that included an objective estimate of the Veteran's METs level and to obtain any additional private and VA treatment records.  An adequate examination that included objective testing was performed in October 2015, and relevant ongoing VA treatment records were associated with the Veteran's claims file.  The Veteran did not identify any outstanding private treatment records.  As such, the Board finds compliance with its June 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In December 2015, the RO furnished a rating decision and Supplemental Statement of the Case that increased the evaluation of the Veteran's hypertensive heart disease to 60 percent effective May 5, 2014.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 5, 2014, the Veteran's service-connected hypertensive heart disease was manifested primarily by a METs level of 10 METs, and left ventricular hypertrophy as shown by a May 2012 echocardiogram; it was not manifested by any episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

2.  At no time during the entire period on appeal was the Veteran's service-connected hypertensive heart disease primarily manifested by congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for hypertensive heart disease prior to May 5, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7007 (2015).
 
2.  The criteria for an evaluation in excess of 60 percent for hypertensive heart disease as of May 5, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7007 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

In a June 2009 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant notice.  The letter advised the Veteran that the evidence must show that his service-connected disability has gotten worse.  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

The Veteran was provided with VA examinations in June 2009, May 2014, September 2014, and October 2015 to evaluate his hypertensive heart disease.  The Board finds the examination reports collectively to be adequate for rating purposes, as the examiners reviewed the Veteran's medical records and/or claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's hypertensive heart disease in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a VLJ in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the severity of his hypertensive heart disease.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  INCREASED RATING

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In April 2003, the Veteran was granted service connection for hypertensive heart disease with a disability rating of 30 percent effective October 10, 2002.  The Veteran brought his current claim for increase in May 2009.  A July 2009 rating decision continued the 30 percent evaluation.  In a December 2015 rating decision, the evaluation of the Veteran's hypertensive heart disease was increased to 60 percent effective May 5, 2014.  

The Veteran's hypertensive heart disease is rated under the criteria of Diagnostic Code 7007.  Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain), dizziness, or syncope (fainting); or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Most of diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7020 (2015).  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a) (2015).  METs testing is also required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (2015).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria, unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c) (2015).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2) (2015).

Background

The Veteran seeks an evaluation in excess of 30 percent prior to May 5, 2014, and greater than 60 percent as of that date, for his service-connected hypertensive heart disease.

Private treatment records from May 2008 to August 2009 show no complaints of chest pain or acute distress, and normal cardiac examinations.  There was one complaint of dizziness in July 2008 that was related to elevated blood pressure.
The Veteran was afforded a VA examination in June 2009.  He reported fatigue weekly, dizziness monthly plus, and dyspnea on severe exertion.  He denied syncope and angina.  He was on continuous medication.  On examination, the Veteran did not appear to be in acute distress.  Stress testing showed the Veteran was able to achieve a METs level of 10.  An electrocardiogram was normal and revealed normal heart size.  The examiner found a normal cardiac examination. 

VA treatment records from June 2008 to February 2011 show the Veteran reported walking five times per week for 20 minutes at a time in August 2009, and two times per week for 30 minutes in May 2010.  There were no complaints of dyspnea, fatigue, angina, dizziness, syncope, chest pain, or shortness of breath, and his cardiac examinations were normal.

A July 2011 private treatment record from C. Cardiology, P.A. shows the Veteran complained of chest pain and tiredness for the past three weeks.  He denied dyspnea on exertion, nausea, palpitation, dizziness, and syncope.  A March 2010 stress Cardiolite was reported as negative for ischemia or infarct, with an ejection fraction of 55 percent.  

A private May 2012 echocardiogram showed normal ejection fraction of 55 to 60 percent, no left ventricular wall motion abnormalities, moderate concentric left ventricular hypertrophy, impaired left ventricular relaxation, normal right ventricular size and function, and normal right heart pressure.

In July 2012, the Veteran was admitted to WH hospital for pain all over, including chest pain.  A stress Cardiolite suggested small inferolateral ischemia with 79 percent ejection fraction.  An echocardiogram showed normal ejection fraction of 55 to 60 percent with diastolic dysfunction.  A chest x-ray showed heart size of the upper limits of normal and no acute cardiopulmonary disease.  The primary treatment during the hospitalization was for gout.  The discharge diagnosis, in relevant part, was chest pain questionably musculoskeletal or gastrointestinal in etiology.

48-hour Holter monitor testing in September 2012 was normal.  
Treatment records from C. Cardiology show the Veteran denied chest pain, shortness of breath, or palpitations in September 2012.  In October 2012, the Veteran reported using four Nitroglycerin tables in the past four weeks for chest pain.  The pain occurred with and without effort.  There was no associated shortness of breath.  The assessment was atypical chest pain.  In April 2013, the Veteran reported using Nitroglycerin about twice a week for chest pain that occasionally occurred with exertion.  The Veteran reported walking 20 to 30 minutes most days.  In October 2013, the Veteran reported using Nitroglycerin about once every week or less.  Occasional shortness of breathing was present.  He was exercising most days.  There were no episodes of dizziness.  

A January 2013 private treatment record from C.A.M., P.L.L.C. shows the Veteran reported that he felt a bit lightheaded, but denied chest pain or shortness of breath.  He had not passed out, but felt weak.  In February 2013, the Veteran reported being lightheaded and dizzy for one week with no loss of balance.  The examiner stated that he could not find anything on examination.  There was no chest pain, palpitation, or cardiac complaint.  The examiner felt the dizziness could be related to low blood sugar.  In May 2013, the Veteran specifically denied chest pain, shortness of breath, or dyspnea on exertion.  He also denied palpitations, presyncope, or syncope.  

At his December 2013 Board hearing, the Veteran's representative stated that "[the Veteran's] main issue is his heart condition because he believes his symptoms have increased such as shortness of breath, fatigue, and dizziness.  Although he hasn't lost consciousness he sometimes feels like he's going to when he stands up so he just believes his heart condition is worse."  Hearing Transcript at 4.  It was discussed that the Veteran was having financial problems and his case was advanced on the docket on that basis.  Id. at 3.  

February 2014 treatment records from C. Cardiology show the Veteran presented with recurrent chest pain, which was mildly associated with shortness of breath. The Veteran denied any palpitations, dizziness, or presyncope.  The Veteran underwent left heart catheterization and coronary angiography in February 2014 at R.H..  No coronary artery calcification was seen.  A left ventriculogram revealed an ejection fraction of 65 percent.  The etiology of the Veteran's chest pain was undetermined because the Veteran had normal coronary arteries.  The final diagnosis was chest pain, non-cardiac etiology.

Private treatment records from C.A.M., P.L.L.C. from February and March 2014 show the Veteran reported feeling much better and that this chest pains were better.  He denied exertional chest pain.  A July 2014 record shows the Veteran felt well with no dyspnea, chest pains, palpitations, or syncope.  

At his May 2014 VA examination, the Veteran reported that he had recurrent chest pain and shortness of breath after walking.  The examiner found that the Veteran did not have congestive heart failure, a cardiac arrhythmia, a heart valve condition, an infectious cardiac condition, or cardiac dilatation.  An electrocardiogram was normal.  The examiner noted the February 2014 normal angiogram and normal left ventricular function ejection fraction of 65 percent.  The examiner found that METs testing was contraindicated.  Interview-based METs testing revealed a METs level of greater than 5 to 7 METs resulting in dyspnea and fatigue.  The examiner noted the Veteran could only walk for 100 yards at a time before stopping to rest, could only climb one flight of stairs at a time, could not climb a ladder, and could only lift, push, or pull no more than 25 pounds.  

At a September 2014 VA examination, the examiner found that the Veteran did not have congestive heart failure and that METs testing was not contraindicated.  Nonetheless, the examiner conducted interview-based METs testing that revealed a METs level of greater than 5 to 7 METs resulting in dyspnea and fatigue.  The Veteran reported that he comfortably walked a mile every day, and denied chest pain or dizziness on exertion.  The examiner noted that an echocardiogram would not be performed because the February 2014 echocardiogram noted stable ejection fraction of 55 to 65 percent, which was representative of the Veteran's current cardiac function.

At an October 2015 VA examination, the Veteran reported chest pain once a month or so.  He stopped working in 2009 due to gout and reported his activities are limited due to joint pain.  The Veteran does housework like dusting and mopping.  He cuts the grass with a push mower, and can use it for 15 minutes before he needs to stop due to shortness of breath and back and knee pain.  The Veteran reported that he could climb one flight of stairs, but would need to stop due to leg pain, fatigue, and dyspnea.  He can walk half a mile, but has difficulty on hills due to joint pain and dyspnea.  

An October 2015 echocardiogram showed left ventricular ejection fraction of greater than 55 percent and mild left ventricular hypertrophy.  A stress test revealed a METs level of 4.6; however, the examiner noted the test was terminated due to symptoms that were not related to the cardiac condition.  The primary reason for terminating the test was due to complaints of "dizziness, room spinning" during which the Veteran's electrocardiogram was normal and his blood pressure was recorded as 152/72.  Other reasons for terminating the test were leg fatigue and 9/10 dyspnea.  The Veteran did not have chest pain during the testing and the examiner found the Veteran had a normal blood pressure response to exercise.  The examiner diagnosed the Veteran with hypertensive heart disease due to hypertension, tricuspid regurgitation due to pulmonary hypertension, and mitral stenosis and aortic stenosis, both with regurgitation, due to aging.  The Veteran did not have congestive heart failure.  

Analysis

After a careful and thorough review of all the medical and lay evidence of record,  the Board finds that the currently assigned 30 percent disability rating for the Veteran's hypertensive heart disease appropriately approximates the Veteran's degree of disability for the period prior to May 5, 2014.

As previously discussed, a 30 percent evaluation is warranted when there is a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Although the Veteran reported occasional fatigue, dizziness, shortness of breath, and chest pain during this period, the June 2009 VA examination revealed a METs level of 10, which exceeds the level for a 30 percent evaluation.  However, a May 2012 echocardiogram revealed left ventricular hypertrophy; thus, a 30 percent evaluation is appropriate.  

A higher evaluation of 60 percent is not warranted unless there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  The Board has considered the medical evidence of record but finds that the Veteran's symptomatology does not meet or more nearly approximate the criteria required for an increased 60 percent evaluation prior to May 5, 2014.

The Veteran has not been diagnosed with congestive heart failure at any time during the period on appeal.  As noted above, the only METs testing during this period revealed the Veteran was capable of a workload of 10 METs.  Objective testing revealed left ventricular ejection fraction in March 2010 of 55 percent, in May 2012 of 55 to 60 percent, in July 2012 of 79 percent and 55 to 60 percent, and in February 2014 of 65 percent.  Thus, left ventricular ejection fraction exceeded 50 percent prior to May 5, 2014.  Moreover, the Board notes that the Veteran had a very comprehensive cardiac evaluation in July 2012 that was normal.  It was determined that the Veteran's chest pain was not cardiac in nature, but may have been related to musculoskeletal or gastrointestinal causes.  Similarly, the February 2014 catheterization, coronary angiography, and left ventriculogram were all normal.  The final diagnosis was that the Veteran's chest pain was not cardiac in nature.

Although the Veteran, through his representative, asserted at his December 2013 Board hearing that his heart symptoms had increased, the Board specifically finds that the objective evidence of record does not show that the Veteran exhibited worsening of symptoms that would warrant granting an evaluation of 60 percent earlier than the May 5, 2014 effective date.  The RO assigned the 60 percent evaluation based on the October 2015 VA examination 4.6 METs level, and assigned an effective date, resolving the benefit of the doubt in the Veteran's favor, of May 5, 2014 because it was the first date of a METs level of 5 to 7 METs.  The Board observes that both the grant of a 60 percent disability rating and the effective date of May 5, 2014 are exceedingly generous to the Veteran.

The Board's assessment is that the October 2015 4.6 METs level is not an accurate assessment of the Veteran's cardiac function.  The examiner noted that the stress test was terminated due to symptoms that were not related to the Veteran's cardiac condition.  It appears the Veteran's difficulties during the stress test were related to his gout, joint pain, and deconditioning.  The Veteran did not have chest pain during the testing.  In addition, the examiner intimated that the Veteran's complaints that he had dizziness and that the room was spinning were not consistent with the objective findings that the Veteran's electrocardiogram was normal and he had a normal blood pressure response to exercise.  

Extensive and very accurate testing performed in February 2014 showed normal coronary arteries and an ejection of fraction of 65 percent; it was determined the Veteran's chest pain was not cardiac in origin.  At the May 2014 VA examination, the Veteran's METs level was found to be greater than 5 to 7 METs.  At the September 2014 VA examination, the Veteran's METs level again was found to be greater than 5 to 7 METs, and an echocardiogram was not repeated because the February 2014 ejection of fraction of 65 percent was consistent with the Veteran's current cardiac function.  Moreover, the October 2015 echocardiogram showed an ejection fraction of greater than 55 percent.  Thus, it appears to the Board that the Veteran warrants no more than a 30 percent disability rating; however, the Board is not at liberty to disrupt the RO's grant of a 60 percent evaluation.

The Board finds that an evaluation in excess of 60 percent is not warranted for the Veteran's hypertensive heart disease at any time during the period on appeal.  An evaluation of 100 percent is not warranted unless there is evidence of chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Veteran has never been diagnosed with congestive heart failure, has not been shown to have a METs level of 3 METs or less, and has consistently had an ejection fraction of at least 55 percent.  Thus, a 100 percent evaluation is not warranted for any of the period on appeal.  

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions and those of his representative have been considered.  However, the Board finds that the lay assertions made in support of his claims for higher ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertensive heart disease.  See 38 C.F.R. § 3.159(a)(1) (2015)

The Board has also considered whether other diagnostic codes regarding diseases of the heart are potentially applicable during either of the rating periods on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, most of the diagnostic codes for diseases of the heart are rated identically to the one used to evaluate hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7016, 7020 (2015).  Likewise, there is no evidence of record indicating that the Veteran had hyperthyroid heart disease, supraventricular arrhythmias, coronary bypass surgery, or cardiac transplantation during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010, 7017, 7019 (2015).  Accordingly, no other diagnostic codes are for application during the appeal period.

The Board finds further that there is no basis for additional staged rating of the Veteran's hypertensive heart disease pursuant to Fenderson, as the Veteran's hypertensive heart disease remanded relatively stable throughout the appeal periods.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  

The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertensive heart disease with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of chest pain (which has been determined not to be cardiac in origin), fatigue, dyspnea, and occasional dizziness.  The symptoms associated with the Veteran's hypertensive heart disease are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  The criteria for the rating of 30 percent prior to May 5, 2014, and greater than 60 percent as of that date, more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an evaluation in excess of 30 percent prior to May 5, 2014, and greater than 60 percent as of that date, for hypertensive heart disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


